Mr. Chief Justice Watkins delivered the opinion of the Court. The appellee was indicted for setting up and keeping a billiard table, without having paid, as a license therefor, the sum of twenty-five dollars into the State Treasury, and twenty-five dollars into the county treasury. The defendant being convicted, moved in arrest of judgment, and his motion was sustained. The validity of the statute, under which the defendant was indicted, is fully considered in the case of Washington vs. State, decided at this term, and in accordance with the opinion there expressed, the judgment in this case must be affirmed.